Citation Nr: 1628537	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  04-28 493A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to increased ratings for PTSD and primary insomnia with fatigue, memory loss, anxiety, and irritability as due to an undiagnosed illness; initially evaluated as 10 percent disabling prior to January 1, 2001; as 50 percent disabling from January 1, 2001, to January 1, 2003; as 30 percent disabling from January 1, 2003, to July 13, 2015, and as 70 percent disabling thereafter.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Deanne L. Bonner Simpson, Attorney at Law

ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active service from July 1990 to April 1997, including in the Southwest Asia Theater of Operations from January 1991 to June 1991.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C., in which the RO granted service connection for what it identified at the time as primary insomnia with fatigue, memory loss, anxiety and irritability due to an undiagnosed illness, granting an initial 10 percent disability rating. During the course of the appeal, the RO has issued several decisions concerning the claim for increase, including a February 2014 decision in which it granted an increased 50 percent rating effective from January 1, 2001, to January 1, 2003. Further, in November 2015, the RO issued a rating decision in which it re-characterized the issue on appeal as PTSD and assigned an increased rating of 70 percent, effective from July 13, 2015. Also in the November 2015 rating decision, the RO denied the Veteran's claims for service connection for sleep apnea and erectile dysfunction.

The Veteran timely appealed the November 2000 decision, and following remands in September 2007, September 2010, and September 2011, the Board denied the claim in a December 2013 decision. The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court). In September 2015, the Court issued a Memorandum Decision in which it vacated the Board's December 2013 decision and remanded the matter for further adjudication.

As a procedural matter, the Board notes that in November 2001, the Veteran filed what he termed a "request for re-eval of disability rating," indicating that he wanted a higher rating for the insomnia disability for which he was granted service connection in the November 2000 rating decision. The RO treated this filing as a new claim for increase, rather than a notice of disagreement. However, as discussed in the Memorandum Decision, the Board finds that the November 2001 filing is a valid notice of disagreement with the initial rating assigned by the RO in the November 2000 rating decision. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In November 2015, the RO denied the Veteran's claims of service connection for erectile dysfunction and sleep apnea.  In December 2015, the Veteran submitted correspondence expressing disagreement with that action (though he subsequently withdrew the notice of disagreement of the denial of service connection for sleep apnea.  In response to the notice of disagreement, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  These matters are not ripe for appellate review and will not be considered by the Board at this time.   

The RO in Montgomery, Alabama now has jurisdiction of the Veteran's claims.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims.

The Veteran has stated on multiple occasions, including to his VA treatment providers in 2014 and 2015, that he has applied for disability benefits from the Social Security Administration (SSA); however, no medical records associated with the application for benefits are present in the claims file. As records associated with the Veteran's SSA determination could be relevant to the claim on appeal, any available medical or other records associated with the Veteran's application for SSA disability benefits must be obtained and associated with the claims file. Once VA is put on notice that the Veteran has applied for SSA benefits, VA has a duty to obtain the records associated with that decision. See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Regarding his claim for increase, and as noted in the September 2015 Memorandum Decision, the Veteran's service-connected PTSD and primary insomnia with fatigue, memory loss, anxiety, and irritability as due to an undiagnosed illness was initially rated under diagnostic criteria governing chronic fatigue syndrome. However, and despite the Veteran's ongoing complaints of fatigue in connection with his service-connected disability, no examination has since been conducted to determine whether the Veteran has disability warranting a separate evaluation for chronic fatigue syndrome or other disability exhibited by fatigue.  As pointed out in the Court decision, an updated examination to determine the extent of severity of the service-connected eustachian tube dysfunction and rhinitis has not been done either.  

As noted in the September 2015 Memorandum Decision, the Veteran has submitted statements and evidence in support of his claim that he has been unable to work over the course of the appeal period due to his service-connected disabilities. In particular, the Board notes that on his June 2004 VA Form 9, the Veteran contended that he had lost his last job a year earlier due to absences caused by his service-connected disability. Further, in an April 2005 letter, the Veteran stated that he was "very sick" and had not worked in nearly two years due to service-connected disabilities. However, this evidence has not been discussed by a VA examiner addressing the Veteran's employability. Similarly, the Board acknowledges that the October 2010 VA examination that was provided specifically to address the Veteran's employability did not consider the effects his service-connected Eustachian tube dysfunction or rhinitis had on his ability to maintain gainful employment. Thus, on remand the Veteran must be provided a VA examination addressing all of his service-connected symptomatology in the context of his ability to obtain and maintain gainful employment. 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record. The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit. The letter must particularly notify the Veteran of the information and evidence necessary to substantiate entitlement to a TDIU rating.

2.  Obtain any decision and the medical or other records relied upon by SSA in awarding or denying the Veteran disability benefits. The procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities must be followed. All records and/or responses received must be associated with the claims file.

3.  After any additional records have been secured, the Veteran must be scheduled for a VA examination(s) and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim. See 38 C.F.R. § 3.655(b) (2015). The entire claims file, to include a complete copy of this remand, must be made available and reviewed by the examiner. The examiner's report must reflect consideration of the Veteran's documented medical history and assertions.

The examiner must conduct a comprehensive examination of the Veteran and evaluate his current disability, to include any and all symptoms of PTSD and primary insomnia with fatigue, memory loss, anxiety, and irritability as due to an undiagnosed illness. All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail. In particular, the examiner must determine if the Veteran has disability exhibited by fatigue or chronic fatigue syndrome that is separate and apart from his service-connected psychiatric disability.  

The examiner must also provide an opinion about the impact, if any, of the Veteran's fatigue or other symptoms of PTSD and primary insomnia with fatigue, memory loss, anxiety, and irritability as due to an undiagnosed illness on his routine daily activities and employment. The examiner must set forth all examination findings, along with the complete rationale for the opinions expressed.

4.  Schedule the Veteran for a VA ear nose and throat examination to determine the manifestations and vocational impact of his tinnitus, rhinitis, and eustachian tube dysfunction. All necessary testing should be included.  A copy of the claims file should be made available to the examiner.  

5.  Schedule the Veteran for examination to be conducted, if possible, by a vocational specialist, to determine the impact of his service-connected disabilities, i.e., his PTSD and primary insomnia with fatigue, memory loss, anxiety, and irritability as due to an undiagnosed illness, tinnitus, chronic rhinitis, and Eustachian tube dysfunction, as well as any disability found to be service-connected as a result of this remand, on his employability. The examiner's assessment must explicitly cover the entirety of the appeal period, from April 1997 to the present.

The examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history, to include specifically an accounting of all work missed from 2002 to 2010 as a result of service-connected disability. The examiner must respond to the following inquiries:

a) Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.

(b) This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as communicating, concentrating, sitting, standing, walking, lifting, carrying, pushing, and pulling.

6.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the increased-rating issue on appeal, to include consideration of the additional evidence obtained since it last adjudicated this claim. Specific consideration must be given to all evidence received since the SSOC was issued in June 2013. The Veteran must be afforded an opportunity to respond before the record is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

